DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14-15 are examined herein.

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant’s election without traverse of claims 14-15 in the reply filed on 11/04/2022 is acknowledged. The requirement is proper and made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: those required to comprehend how a packet of minerals in water enriches the water with the zinc or other ingredients, because the scope of the packet includes a non-dissolving packet in the same container as the food.  Further, because food that is enriched is food that has the enrichment nutrients in the food mixture, it is not clear as to how any type of packet in water enriches it.
Applicant is encouraged to schedule an Office Interview with the examiner to discuss this issue. If the record is made whole, wherein an argument is made evident that it would be reasonable for one of skill in the art to expect that the contents of a mineral packet are added to water, not the packet itself (per-say), by providing examples of this, for example: adding a packet of sugar to coffee, or adding eggs to a packet of cake mix the examiner would not object/reject an amendment to the Specification (and claims), to resolve this issue.  For example, said amendment might include: 
- adding the contents of a mineral packet to the volume of drinking water (at the top of page 5 of the Specification, as submitted). 
On the other hand, if Applicant makes the record whole by asserting it is their intent to place any type of packet of minerals in the water, matters of enablement would need to be considered/discussed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alcademics in view of Braukaiser and Bonnier.
Alcademics: Making Mineral Water: Starting from Scratch; published online at least by April 11, 2013 at: https://www.alcademics.com/2013/04/making-mineral-water-starting-from-scratch.html, as evidenced by the comment by Liu of April 12, 2013.

Braukaiser: How to read a water report; published online at least by 9/27/2014 at:  https://web.archive.org/web/20140927121827/http://braukaiser.com:80/wiki/index.php?title=How_to_read_a_water_report


Bonnier: PRODUCTION PROCESS FOR A ZINC ENRICHED DRINKING WATER, COMPOSITION AND PACKAGED WATER; WO 2013/127754 A1; published 9/06/2013.


Independent claim 14 
Alcademics teaches methods of making mineral enriched drinking water (ti.).

Obtaining a volume of drinking water
Alcademics teaches testing tap water to take into account the mineral content, then adding more minerals; or start with a mineral free water and add to that (see the top of the short article).
The use of tap water imparts drinking water.

Further, one in the art would understand that to perform a step of adding minerals to water, a volume of the water would have had to been previously obtained, therefore such a step would have been obvious.

Testing the water to determine the amount of minerals 
Alcademics teaches testing tap water to take into account the mineral content, then adding more minerals; or start with a mineral free water and add minerals to that (see top of article).
A step of testing tap water to take into account the mineral content, imparts a step of testing a volume of water to determine the amount of minerals therein.

Alcademics teaches calcium, magnesium and sodium are reported to be in their tap water (see What’s in My Water) and shows the amounts.  The information was taken from a water quality report, which one in the art would understand is a report of minerals in a tested volume of water.
Said testing of a volume of water is shown to determine the amount of minerals, including: calcium, magnesium and sodium.

Alcademics does not discuss testing the tap water with calcium, magnesium and sodium for bicarbonate content.



Braukaiser also teaches methods of testing water (see top of article) with calcium, magnesium and sodium, and further shows that the test comprises multiple other components in the drinking water, including bicarbonate, as claimed (see water report by Ward). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of testing tap/drinking water with calcium, magnesium and sodium, as the modified teaching above, to include testing for bicarbonate, as claimed, because Braukaiser illustrates that tap/drinking water that is tested comprises bicarbonates which shows that the art finds such testing as being suitable for similar intended uses, including methods of testing tap/drinking water with calcium, magnesium and sodium (see MPEP 2144.07), which shows that it was known for such a thing to have been done and therefore provides a reasonable expectation of success. Further, reasons for obviousness include that such a step is obvious because a person of ordinary skill in the art of testing and making drinking water would be able to fit the teachings of these references together like pieces of a puzzle, as they document steps that a person of ordinary skill in the art would employ because they would have the capability of understanding the commonly known and reported method steps that are claimed (see: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007): Id. at 418, 82 USPQ2d at 1396 and Id. at 420, 82 USPQ2d 1397).




Adding minerals to the drinking water
Alcademics teaches testing tap water to take into account the mineral content, then adding more minerals; or start with a mineral free water and adding minerals to that (see top of article).  Said teaching imparts a step of adding mineral to the tap/drinking water.

Alcademics does not discuss that minerals added including predetermined amounts of calcium, magnesium, zinc and sodium.
Bonnier also teaches methods of adding minerals to drinking water (ab.), including: calcium, magnesium (pg. 4, 9+), zinc (pg. 4, 1+) and sodium (pg. 4, 27+).
Bonnier teaches the minerals are added in predetermined amounts.
For amounts of zinc see the abstract.
For amounts of calcium see page 4, line 19+.
For amounts of magnesium see page 4, line 16+.

For amounts of sodium see page 4, line 29+, also provided in the magnesium sulfate (i.e. sodium magnesium sulfate) as shown at page 8, 14+ and page 4, line 16+.
Bonnier teaches that calcium, magnesium and sodium are added for nutritional and taste properties (pg. 1, 19+).




Bonnier teaches that zinc is added because it is an essential trace element that provides benefits of activating: enzymes; protein synthesis and thus in growth, in cells regeneration, in reproduction, in fertility, in healing, and in immunity; hormone synthesis of whom insulin and use of carbohydrates, flavors assessment and color vision.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of adding minerals to drinking water, as the modified teaching above, to include they are added in predetermined amounts, as claimed, because Bonnier teaches calcium, magnesium and sodium are added for the benefit of nutritional and taste properties; zinc is added because it is an essential trace element that provides benefits of activating: enzymes; protein synthesis and thus in growth, in cells regeneration, in reproduction, in fertility, in healing, and in immunity; hormone synthesis of whom insulin and use of carbohydrates, flavors assessment and color vision; and the reference illustrates that the art finds this to be suitable for similar intended uses, including methods of adding minerals to drinking water (see MPEP 2144.07), which provides a reasonable expectation of success since this has been known to have already been achieved. Further, reasons for obviousness include that such a step is obvious because a person of ordinary skill in the art of testing and making drinking water would be able to fit the teachings of these references together like pieces of a puzzle, as they document steps that a person of ordinary skill in the art would employ because they would have the capability of understanding the commonly known and reported method steps that are claimed (see: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007): Id. at 418, 82 USPQ2d at 1396 and Id. at 420, 82 USPQ2d 1397).

The modified teaching provides testing tap water to take into account the mineral content before adding the minerals; or to start with a mineral free water and add minerals for a desired amount, wherein the minerals are added in a predetermined amount, therefore the method includes preparing the minerals based on the tested amounts of minerals (some or none), as claimed.
As for the minerals being in the form of a packet, packet by definition means a bundle, and a bundle by definition means a quantity of material/objects gathered together, therefore the modified teaching, in Bonnier, provides the step of adding a mineral packet to the water, wherein the mineral packet includes predetermined amounts of calcium, magnesium, zinc, and sodium, to create a water matrix (i.e. the combination of said minerals within the water).
Bonnier further teaches that the minerals can be added to the water at any time after testing the water (pg. 5, 9+), including at the same time (pg. 5, 13+ through 5, 24+).  Therefore, when the minerals are in a form of being together, which imparts that they are added as a packet (i.e. a bundle, i.e. a quantity of material/objects gathered together).  
Reasons for obviousness of such a step include that a person of ordinary skill in the art of testing and making drinking water would be able to fit the teachings of these references together like pieces of a puzzle, as they document steps that a person of ordinary skill in the art would employ because they would have the capability of understanding the commonly known and reported method steps that are claimed (see: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007): Id. at 418, 82 USPQ2d at 1396 and Id. at 420, 82 USPQ2d 1397).

Dependent claims
As for claim 15, as discussed above, the modified teaching provides testing tap water to take into account the mineral content before adding the minerals; or to start with a mineral free water and add minerals for a desired amount, wherein the minerals are added in a predetermined amount, therefore the method includes preparing the minerals based on the tested amounts of minerals (some or none), as claimed.
As for the minerals being in the form of a packet, packet by definition means a bundle, and a bundle by definition means a quantity of material/objects gathered together, therefore the modified teaching, in Bonnier, provides the step of adding a mineral packet to the water, wherein the mineral packet includes predetermined amounts of calcium, magnesium, zinc, and sodium, to create a water matrix (i.e. the combination of said minerals within the water).
Bonnier further teaches that the minerals can be added to the water at any time after testing the water (pg. 5, 9+), including at the same time (pg. 5, 13+ through 5, 24+).  Therefore, when the minerals are in a form of being together, which imparts that they are added as a packet (i.e. a bundle, i.e. a quantity of material/objects gathered together).



In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making nutritional compositions, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, include:

Lersch: Mineral waters à la carte; published online at least by January 4, 2012 at: https://khymos.org/2012/01/04/mineral-waters-a-la-carte/; as evidenced by the comment by Weston of Jan. 05, 2012.

Phillips: ANTIVIRAL SUPPLEMENT FORMULATIONS; published as CN 102264222 on 2011-11-30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793